   Case 1:19-cr-00036-JRH-BKE Document 71 Filed 11/16/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


UNITED STATES OF AMERICA                 *
                                         *


             V.                          *                OR 119-036
                                         *



CHARLES BRANDON POWELL                   *



                                    ORDER




     Pending before the Court is pro se Defendant Charles Brandon

Powell's motion for clarification.           (Doc. 70.)       This motion follows

a motion to compel (Doc. 67), in which Defendant sought an order

compelling his former attorney to turn over his case file.                       That

motion was denied.       (See Order of October 19, 2020, Doc. 69.)

     In the present motion.            Defendant   requests copies of four

documents.        Defendant requests copies of 1) the docket sheet; 2)

a transcript of his plea colloquy; 3) his Judgment and Commitment

Order; and 4) a Section 2255 form.           Defendant states that he cannot

obtain    these     documents   from   his    former     lawyer   because    their

relationship ^'has dissolved beyond the norms of a former attorney

and client to one which has become hostile and rancid."


     As   explained     in   the   previous     Order,    a    defendant    is    not

entitled to free copies of court documents and transcripts before

preparing a collateral attack.               Upon consideration, the motion

(Doc. 70) is DENIED.         However, as a matter of courtesy, the Clerk

is directed to include a copy of the docket sheet and a copy of
   Case 1:19-cr-00036-JRH-BKE Document 71 Filed 11/16/20 Page 2 of 2



the Section 2255 form {Form AO 243} when mailing this Order to

Defendant.


    ORDER    ENTERED   at   Augusta^   Georgia,   this            day   of

November, 2020.




                                       J. RimDmyHALL/ CHIEF JUDGE
                                       UNITED^ATES DISTRICT COURT
                                       SOUTHERN   DISTRICT OF GEORGIA
